Citation Nr: 0333554	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippine Islands


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had prewar service from November to December 
1941, beleaguered service from December 1941 to April 1942, 
was on no-casualty status from April 1942 to May 1944, had 
recognized guerrilla service from May 1944 to September 1945, 
and had Regular Philippine Army service from September 1945 
to June 1946.  The appellant is his alleged surviving 
dependant and disabled child.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the Manila, 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement with this rating decision was received in March 
2002, a statement of the case was issued in August 2002, and 
a substantive appeal was received in October 2002.  The sole 
issue being appealed at this time is whether the veteran's 
death was caused by his military service.  This fact is 
clearly indicated within the appellant's notice of 
disagreement and substantive appeal.  

No other issue is before the Board at this time.  However, 
based on an August 2002 statement from the appellant, it 
appears that the appellant may be seeking a nonservice-
connected disability pension.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
any indicated appropriate adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran died in March 1992; the cause of death listed 
on his death certificate is cardiopulmonary arrest secondary 
to sepsis.  The antecedent cause is indicated to be chronic 
obstruction uropathy.  

2.  At the time of death, the veteran had established service 
connection for no disabilities.

3.  The veteran's death-causing cardiopulmonary arrest was 
not manifested in service or to a compensable degree within 
one year following the discharge from active duty, and is not 
shown to have been related to service or to any injury 
therein.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not show any indication of the 
disabilities that led to the veteran's death.  The veteran 
had prewar service from November to December 1941, 
beleaguered service from December 1941 to April 1942, was on 
no-casualty status from April 1942 to May 1944, had 
recognized guerrilla service from May 1944 to September 1945, 
and had Regular Philippine Army service from September 1945 
to June 1946.  He had was discharged from military service in 
June 1946.

The veteran filed a claim seeking service connection for 
several disabilities in November 1956.  In a February 1957 
rating determination, the RO denied entitlement to service 
connection for appendicitis and a back disorder.  This 
determination was based on a review of the veteran's service 
medical records.  He was notified of this determination that 
month and did not appeal it to the Board.  Significantly, 
during the veteran's lifetime, he made no reference to the 
disorders that led to his death as being related to his 
active service.

The veteran died in March 1992; the cause of death listed on 
his death certificate is cardiopulmonary arrest secondary to 
sepsis.  It is indicated that the manner of the veteran's 
death was through illness.  

The veteran's alleged disabled daughter has filed this claim.  
Based on a June 2001 statement, it appears that the son of 
the veteran, on behalf of the veteran's disabled daughter, 
has filed this claim.  The basis for this claim is not clear.  
In a June 2001 statement, it is contended that the veteran 
was a prisoner of war (POW) of the Japanese Government and 
suffered from malnutrition, diarrhea, malaria, and other 
disorders associated with this captivity.  It appears to be 
contended that these disorders caused the veteran's death.  

Medical records have been obtained by the RO or submitted by 
the appellant.  None of these medical records associate the 
veteran's death with his military service.  In the March 2002 
notice of disagreement, it is contended that the veteran's 
alleged service-connected disabilities are all contributed to 
sicknesses that were the result of the residuals of malaria 
disease acquired or incurred in, or aggravated by, active 
service.  It is contended that these disorders contributed to 
the veteran's untimely death.


Preliminary Matter: Duties to Notify & to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
(CAFC) in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  

Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the CAFC has 
invalidated the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence had subsequently been provided 
within the one-year period, then VA would readjudicate the 
claim.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

In this case, the appellant, as well as her brother, have 
been provided more than one year to respond to the request of 
VA for information in support of the claim.  Further, they 
have either directly or indirectly responded to the many 
requests for information.  Therefore, further delay in the 
adjudication of this case is not warranted.

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes medical records cited by the appellant, as well as 
attempts by the RO to obtain medical records cited by the 
appellant.  Moreover, in multiple letters from the RO to the 
appellant, including letters dated February 2001, August 
2001, October 2001, and November 2001, as well as the 
statement of the case issued in August 2002, the appellant 
was furnished notice of the types of evidence necessary to 
substantiate this claim as well as the types of evidence VA 
would assist in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The substantive appeal of the appellant specifically cites 
the VCAA, indicating that the appellant is on notice of the 
pertinent provisions of the VCAA.  In this regard, within the 
substantive appeal, it is indicated that the claimant 
authorizes VA to obtain necessary evidence and, if necessary, 
service medical records from the Records Management Center in 
St. Louis, Missouri, to materially substantiate the foregoing 
claim.  In this regard, the Board has reviewed the veteran's 
service medical records and finds them to be complete.  The 
Board finds no basis to return this case to the RO in order 
to request additional medical records from the Records 
Management Center in St. Louis, Missouri, for the simple 
reason that all pertinent evidence has been obtained.  
Furthermore, the appellant has been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to service connection for the cause of the 
veteran's death.  

The discussions in the rating decision, statement of the 
case, and numerous letters from the RO to the appellant have 
informed her of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that notice requirements of the new law and 
regulation have been met.  

The CAVC has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").   


Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
including malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38  U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

At the time of his death, the veteran was not service 
connected for any disability.  The cause of the veteran's 
death was cardiopulmonary arrest.  The disorders cited in the 
veteran's death certificate are not indicated in service or 
in the first post service year (so as to warrant presumptive 
service connection for such a disability and a "chronic" 
disorder under 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309).

The Board notes a lapse of many years between the veteran's 
separation from service and his first treatment for the 
disorders which led to his death.  The CAFC has determined 
that such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  

It is contended that the veteran's treatment as a POW led to 
disorders which eventually led to his death.  However, 
service personnel records do not indicate that he was a 
prisoner of war of the Japanese Government.  In any event, 
there is no indication that the disorders that caused his 
death were the result of military service.  

Based on a review of the medical evidence of record, 
including the medical evidence submitted by the appellant and 
obtained by the RO, the Board finds that the preponderance of 
evidence is clearly against the claim.  

No medical opinion supports the conclusion that the veteran's 
death was caused by his military service and a review of 
medical records following the veteran's discharge from 
military service clearly provide negative evidence against a 
finding that the veteran's death had any relationship with 
his military service approximately 50 years ago.  

With regard to the appellant's own contention that the 
veteran's death was caused or aggravated by his military 
service, the U.S. Court of Appeals for Veterans Claims (CAVC) 
has made clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).  The appellant and 
her brother are lay people, and lack the medical expertise 
for their opinion in this matter to be competent medical 
evidence.  The preponderance of the evidence is against the 
claim.  Accordingly, it must be denied.  A separate 
determination regarding whether the appellant may be 
considered to be the veteran's surviving dependant and 
disabled child is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals





 


 


